Case 2:21-cr-00062 Document 28 Filed 04/27/21 Page 1 of 4 PagelD #: 193

 

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2020

 

 

 

APRIL 27, 2021 SESSION

UNITED STATES OF AMERICA

 

v. CRIMINAL NO. ed: wl- C2- 000 be
18 U.S.C. § 1591 (a)
18 U.S.C. § 1591 (b) (2)
LARRY ALLEN CLAY, JR. 18 U.S.C. § 1591(c)
KRISTEN NAYLOR-LEGG 18 U.S.C. § 1594(c)

INDICEMENT

The Grand Jury Charges:

COUNT ONE
(Conspiracy to Engage in Sex Trafficking of a Minor)

From on or about June 8, 2020, through on or about June 12,
2020, at or near Gauley Bridge and Fayetteville, Fayette County,
West Virginia, within the Southern District of West Virginia,
defendants LARRY ALLEN CLAY, JR. and KRISTEN NAYLOR-LEGG conspired
with one another to knowingly recruit, entice, transport, provide,
obtain, patronize, and solicit, by any means, in and affecting
interstate or foreign commerce, Victim 1, having had a reasonable
opportunity to observe Victim 1 and knowing and in reckless
disregard of the fact that Victim 1 had not attained the age of 18
years and that Victim 1 would be caused to engage in a commercial

sex act.

In violation of Title 18, United States Code, Sections 1591 (a)

and (c) and 1594(c).
Case 2:21-cr-00062 Document 28 Filed 04/27/21 Page 2 of 4 PagelD #: 194

COUNT TWO
(Sex Trafficking of a Minor)

From on or about June 8, 2020, through on or about June 12,
2020, at or near Gauley Bridge and Fayetteville, Fayette County,
West Virginia, within the Southern District of West Virginia,
defendant LARRY ALLEN CLAY, JR. knowingly obtained, patronized,
and solicited, by any means, in and affecting interstate or foreign
commerce, Victim 1, having had a reasonable opportunity to observe
Victim 1 and knowing and in reckless disregard of the fact that
Victim 1 had not attained the age of 18 years and that Victim 1
would be caused to engage in a commercial sex act.

in violation of Title 18, United States Code, Sections

1531l(a}, (b) (2), and (c}.
Case 2:21-cr-00062 Document 28 Filed 04/27/21 Page 3 of 4 PagelD #: 195

COUNT THREE
(Sex Trafficking of a Minor)

From on or about June 8, 2020, through on or about June 12,
2020, at or near Gauley Bridge and Fayetteville, Fayette County,
West Virginia, within the Southern District of West Virginia,
defendant KRISTEN NAYLOR-LEGG knowingly recruited, enticed,
transported, provided, obtained, by any means, in and affecting
interstate or foreign commerce, Victim 1, having had a reasonable
opportunity to observe Victim 1 and knowing and in reckless
disregard of the fact that Victim 1 had not attained the age of 18
years and that Victim 1 would be caused to engage in a commercial
sex act.

In violation of Title 18, United States Code, Sections

L591l{a), (b} (2), and jc).
Case 2:21-cr-00062 Document 28 Filed 04/27/21 Page 4 of 4 PagelD #: 196

FORFEITURE

Ls The allegations contained in Counts 1-3 of this
Indictment are hereby realleged and incorporated by reference for
the purpose of alleging forfeitures pursuant to 18 U.S.C. § 1594 (d)
and Rule 32.2(a) of the Federal Rules of Criminal Procedure.

2 Pursuant to 18 U.S.C. §§ 1594(d), upon conviction of an
offense in violation of Title 18, United States Code, Sections
1591 and 1594, the defendants, LARRY ALLEN CLAY, JR., and KRISTEN
NAYLOR-LEGG, shall forfeit to the United States of America any
property constituting, or derived from, any proceeds obtained,
directly or indirectly, as the result of such offenses and any
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, the offenses.

3. This property includes, but is not limited to, any real
and personal property constituting or traceable to gross profits
and other proceeds obtained from the violations set forth in this
Indictment and any real and personal property used or intended to
be used to commit or to facilitate the commission of the violations
set forth in this Indictment.

LISA G. JOHNSTON
Acting United States Attorney

on of) Hereth-

IFER| RADA HERRALD
5 eee United States Attorney
